Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 12/04/2020, Applicant amended Claims 1-17 and 19-20, canceled Claim 18, and argued against all objections and/or rejections previously set forth in the Office Action dated 09/04/2020.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-20 under 35 U.S.C. §101 are withdrawn.
In light of Applicant’s amendments and remarks, the objections to Claims 1-20 are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. (hereinafter Kida): U.S. Patent Application Pub. No. 2009/0225041, in view of Maxwell: U.S. Patent Application Pub. No. 2007/0256029.
Claim 1:
Kida expressly teaches:
An information processing apparatus comprising:
a processor programmed to: 
acquire at least one candidate of a first string, the at least one candidate of first string being generated by a module in accordance with a received operation ([0065]: obtaining a candidate of a first string by an input); 
acquire candidates of a second string, the candidates of the second string being generated by an application program in accordance with the at least one candidate of the first string ([0067]: identifying a set of candidates of a second string based on the candidate of the first string). 
Kida does not explicitly teach:
a display controller that, when a determined signal for instructing the display controller to suppress display of the at least one candidate of the first string is received from the application program, and the candidates of the second string satisfy a determined condition,  causes a display unit to suppress display of the at least one candidate of the first string and causes the display unit to display the candidates of the second string.  
Maxwell, however, expressly teaches:
a display controller that, when a determined signal for instructing the display controller to suppress display of the at least one candidate of the first string is received from the application program, and the candidates of the second string satisfy a determined condition,  causes a display unit to suppress display of the at least one candidate of the first string and causes the display unit to display the candidates of the second string (fig. 3C: displaying the candidates of second string – e.g. high probability predicted words 323 as being the candidates of second string - when a number of predicted candidates is less than a threshold). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Kida to include: a display controller that, when a determined signal for instructing the display controller to suppress display of the at least one candidate of the first string is received from the application program, and the candidates of the second string satisfy a determined condition,  causes a display unit to suppress display of the at least one candidate of the first string and causes the display unit to display the candidates of the second string, for the purpose of allowing users to interact with a touch screen in an easy-to-operate manner, as taught in Maxwell.
Kida in view of Maxwell further teaches:
Claim 2. The information processing apparatus according to Claim 1, wherein, when a number of candidates of the second string is less than a threshold, the display controller does not cause the display unit to display the at least one candidate of the first string and causes the display unit to display the candidates of the second string (Maxwell -fig. 3C: displaying the candidates of second string 323 when a number of predicted words or candidates is less than a threshold).  
Claim 3. The information processing apparatus according to Claim 1, wherein, when a number of candidates of the second string is equal to or greater than a threshold, the display controller does not cause the display unit to display the candidates of the second string (Maxwell -fig. 3C: not displaying the candidates of second string when a number of predicted words or candidates is equal or greater than a threshold – e.g. 322 not including high probability predicted words as being second candidates). 
Claim 4:
The subject matter recited in Claim 4 corresponds to the subject matter recited in Claim 3.  Thus Kida in view of Maxwell discloses every limitation of Claim 4, as indicated in the above rejections for Claim 3.
Claims 19 and 20:
The subject matter recited in each of Claims 19 and 20 corresponds to the subject matter recited in Claim 1.  Thus Kida in view of Maxwell discloses every limitation of Claims 19 and 20, as indicated in the above rejections for Claim 1.

4.	Claims 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kida in view of Maxwell, and further in view of Eleftheriou et al. (hereinafter Eleftheriou): U.S. Patent Application Pub. No. 2015/0121285.
Claim 5:
As indicated in the above rejection, Kida in view of Maxwell discloses every limitation of claim 1.
Kida in view of Maxwell does not explicitly teaches: 
in a case where the at least one candidate of the first string is being displayed on the display unit, when an operation for switching the display of the at least one candidate is received, the display controller causes the display unit to display the candidates of the second string.
Eleftheriou, however, expressly teaches:
in a case where the at least one candidate of the first string is being displayed on the display unit, when an operation for switching the display of the at least one candidate is received, the display controller causes the display unit to display the candidates of the second string (figs. 8 & 10: displaying the candidates of second string 127 of fig. 10 in response to receiving a second string 175 for switching from a first string 171 of fig. 8). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, with a reasonable expectation of success, disclosed in Grieves and Maxwell to include: in a case where the at least one candidate of the first string is being displayed on the display unit, when an operation for switching the display of the at least one candidate is received, the display controller causes the display unit to display the candidates of the second string, for the purpose of allowing users a more intuitive and accurate interaction with a typing system, as taught in Eleftheriou.
Eleftheriou further teaches:
Claim 9. The information processing apparatus according to Claim 1, wherein, in a case where the candidates of the second string are being displayed on the display unit, when an - 38 -operation for switching the display of the candidates is received, the display controller causes the display unit to display the at least one candidate of the first string (figs. 10 & 11: displaying the candidates of first string 127 of fig. 11 in response to receiving a first string 174 for switching from a second string 175 of fig. 10).
Claim 17. The information processing apparatus according to Claim 1, further comprising: an input unit, wherein the at least one candidate of the first string comprises a plurality of candidates of the first string, and wherein, when an operation of selecting any one of the candidates displayed on the display unit is received, the input unit inputs, to the app, the first string or the second string indicated by the selected candidate (figs. 7 & 10: inputting a first string 171 of fig. 8 among a plurality of candidates of the first string and a second string 175 of fig. 10 among a plurality of candidates of the second string).  
Claims 6-8:
The subject matter recited in each of Claims 6-8 corresponds to the subject matter recited in Claim 5.  Thus Kida in view of Maxwell and Eleftheriou discloses every limitation of Claims 6-8, as indicated in the above rejections for Claim 5.
Claims 10-16:
The subject matter recited in each of Claims 10-16 corresponds to the subject matter recited in Claim 9.  Thus Kida in view of Maxwell and Eleftheriou discloses every limitation of Claims 10-16, as indicated in the above rejections for Claim 9.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177